UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TONYE-D’MITRIA VICKERS-PEARSON,

                           Plaintiff,

                    -v.-                                 18 Civ. 8610 (KPF)

CITY OF NEW YORK, and                                         ORDER
CORRECTION OFFICER FRANKLIN
BROWN,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      On December 11, 2019, the Court held a telephone conference at which

Defendants notified the Court of their intention to file a motion for summary

judgment. Plaintiff indicated that he would not be filing a motion. Accordingly,

the parties shall adhere to the following briefing schedule: The Defendants’

motion for summary judgment is due January 15, 2020; Plaintiff’s opposition

is due March 6, 2020; and Defendants’ reply is due March 20, 2020.

      Defendants are hereby ORDERED to send a copy of any cases cited in

their briefing, reported and unreported, to Plaintiff.

      It is further ORDERED that the Warden or other official in charge of

Attica Facility permit Tonye-D’mitra Vickers-Pearson DIN: 17-R-3194

reasonable access the Facility’s library so that Mr. Vickers-Pearson can

research and respond to Defendants’ motion in this case. Counsel for

Defendants must transmit this Order to the Warden forthwith.
    SO ORDERED.

Dated: December 11, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




 A copy of this Order was mailed by Chambers to:
 Tonye-D'mitria Vickers-Pearson
 NYSID: 09664066Q
 DIN: 17-R-3194
 Attica Correctional Facility
 639 Exchange Street
 P.O. Box 149
 Attica, NY 14011-149




                                       2
